Exhibit 10.11

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of February 21, 2019 (the
“Execution Date”), is entered into by and between TEVA PHARMACEUTICALS EUROPE
B.V., a company incorporated under the laws of The Netherlands, Dutch Companies
Register number 30110625 (“TPE” or “Company”), and GIANFRANCO NAZZI, born on
30 June 1968, nationality _____, passport number ________ (the “Executive”).

R E C I T A L S:

WHEREAS, Executive has been employed by TPE on the basis of terms and conditions
as inter alia laid down in a written employment contract executed by Executive
on 29 October 2013, as amended in Amendments/Addenda/Letters/Emails dated prior
to 27 November 2017 and regardless whether those originated from TPE, TPI or any
other Group Company (including without limitation, those dated 2 December 2013
(on the Commencement Date), 19 February 2016 (on school fees), the letter dated
20 January 2017 (retention bonus) and 19 May 2017 (on eligibility to payments
upon termination of employment)), which shall jointly be referred to as the
“Previous Employment Contract”.

WHEREAS, TPE desires to continue to employ the Executive and the Executive has
indicated his willingness to continue to provide his services to TPE on the
terms and conditions set forth herein (the “Employment Contract”), which shall
henceforward apply in substitution of the (terms and conditions of the)
Employment Contract; and

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

1. Effective Date. This Agreement shall be effective as of 27 November 2017
(the “Effective Date”). The (terms and conditions of the) subject Employment
Contract will, as from the Effective Date, and unless specifically stated
otherwise in the subject Employment Contract, substitute (all terms and
conditions of) the Previous Employment Contract, with the exception of any
provisions relating to outstanding cash retention awards dated 20 January 2017
and 18 September 2017, equity awards and the provisions on relocation conditions
as referred to in Section 5 (e) (i) hereof (which provisions hence will remain
in force).

2. Term of Employment. TPE hereby agrees to employ the Executive and the
Executive hereby accepts such employment with TPE, on the terms and conditions
hereinafter set forth. The term of employment (the “Term of Employment”)
hereunder shall be considered to have commenced on 1 February 2014 and shall
continue for an indefinite term.



--------------------------------------------------------------------------------

3. Position; Duties and Responsibilities; Place of Performance.

(a) As from 27 November 2017, the Executive has been appointed as an Executive
Officer of the Teva Group in the role of Executive Vice President, Growth
Markets Commercial which was subsequently renamed as International Markets
Commercial (the “Role”). In such capacity, the Executive reports directly to the
President and Chief Executive Officer of Teva Pharmaceutical Industries, Ltd.
(“TPI”). In addition, the Executive has such additional executive duties and
responsibilities as may be assigned to him by the President and Chief Executive
Officer of TPI. If the Executive is appointed as a director or officer of TPI
and/or any of its subsidiaries or affiliates (jointly: the “Teva Group” or the
“Group Companies” and each severally a “Group Company”), the Executive shall
serve in such capacity or capacities without additional compensation.

(b) The Executive’s principal place of employment is at TPE headquarters in the
Netherlands, except that during the Relocation Term (as defined below)
Executive’s principal place of employment shall be at TPI’s headquarters in
Israel. The Executive understands and agrees that it is expected that the
Executive will be required to travel extensively (including internationally) in
connection with the performance of his duties hereunder.

(c) Notwithstanding anything in this Agreement to the contrary, the Executive,
while outside of Israel, (i) shall not have authority to bind TPI and (ii) shall
be subject to such further restrictions as to his activities on behalf of TPI or
its subsidiaries as may be determined by TPI from time to time.

(d) The Executive shall perform his duties under the Employment Contract on a
full-time basis. Executive shall be required to occasionally perform his duties
during weekends and/or on public holidays, and/or outside regular office hours
and/or in excess of the number of contractual working hours, if such is
reasonably necessary for the proper performance of the Executive’s duties under
the Employment Contract (“Overtime”). Sufficient remuneration for Overtime shall
be deemed included in the Base Salary and the Executive shall therefore not be
entitled to any (additional) remuneration for Overtime.

4. Exclusivity. Subject to the terms and conditions set forth in this Agreement,
the Executive shall devote his full business time, attention, and efforts to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (a) conflicts with the interests of any Group
Company, (b) interferes with the proper and efficient performance of his duties
for TPI or TPE or (c) interferes with the exercise of his judgment in any Group
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude the Executive from: (i) serving, with the prior written consent of the
President and Chief Executive Officer of TPI, as a member of the board of
directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations;
(ii) engaging in charitable activities and community affairs; (iii) speaking at
meetings of business, charitable and civic organizations; or (iv) subject to the
terms and conditions set forth in Section 9 hereof, managing his personal
investments and affairs; provided, however, that the activities set out sub (i),
(ii), (iii) and (iv) shall be limited by the Executive so as not to be in
contradiction to any Group Company’s policy and/or materially interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder or create a potential business or fiduciary conflict.

 

2



--------------------------------------------------------------------------------

5. Compensation and Benefits.

(a) Base Salary. For services rendered under this Agreement, the Executive shall
be entitled to a salary at the rate of EUR 447,000 gross per annum for the
prorated period starting the Effective Date and ending 31 March 2018, and EUR
464,100 gross per annum for the period commencing 1 April 2018, including Dutch
statutory holiday allowance (such salary, or any increased salary granted to the
Executive pursuant to this Section 5(a), the “Base Salary”), accruing on a pro
rata tempore basis. The Executive’s Base Salary shall be payable in accordance
with the payroll practices of TPE as the same shall exist from time to time. The
Human Resources and Compensation Committee (the “Compensation Committee”) of the
Board of Directors of TPI (the “TPI Board”), with input from the President and
Chief Executive Officer of TPI, shall periodically consider and resolve whether
to approve adjustments to the Executive’s Base Salary, according to the
considerations specified in the shareholder-approved compensation policy of TPI
in effect from time to time (the “Compensation Policy”) and subject to approval
of the TPI Board.

(b) Annual Bonus. For each fiscal year that ends during the Term of Employment,
the Executive shall be eligible to be considered for an annual bonus under the
Company’s annual cash bonus plan in accordance with the Compensation Policy
(the “Annual Bonus”) and subject to the discretion of the Compensation Committee
and the TPI Board. The Annual Bonus shall be paid to the Executive at the same
time as annual bonuses are generally payable to other similarly situated senior
executives of TPE, subject to the Executive’s continuous employment through the
payment date, except as otherwise set forth in this Agreement. As from the
Effective Date, the Annual Bonus target will be 100% of the Base Salary earned
during the applicable year.

(c) Equity Awards. During the Term of Employment, the Executive shall be
considered for equity-based compensation awards under TPI’s 2015 Long-Term
Equity-Based Incentive Plan or any successor equity compensation plan(s), at the
sole discretion of the President and Chief Executive Officer of TPI, the
Compensation Committee and the TPI Board. Any such awards shall be granted on
such terms and conditions as may be determined by the Compensation Committee and
the TPI Board.

(d) Benefits.

(i) General. During the Term of Employment, the Executive shall be eligible to
participate in such benefit plans and programs (other than on (1) bonus (2)
equity and (3) pension, since those benefits will be covered exclusively by the
provisions of this Agreement) as shall be provided to similarly situated
executives of TPE, subject to the terms and conditions of such benefit plans and
programs. Nothing contained herein shall be construed to limit TPE’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time
without providing the Executive notice, and the right to do so is

 

3



--------------------------------------------------------------------------------

expressly reserved. The terms and conditions of any TPE Employee Handbook, as
that handbook may read from time to time, will apply to the subject Employment
Contract, albeit that any provision of that handbook shall be considered
superseded by the provisions explicitly stated or referred to herein. In case of
discrepancies between the provisions of that handbook and provisions explicitly
stated or referred to herein (including compensation policies), the latter shall
prevail and substitute the handbook-provisions. Any TPI or TPE codes of conduct
and policies (other than those on (1) bonus (2) equity and (3) pension) shall
fully apply to the subject Employment Contract.

(ii) Pension. The Executive hereby explicitly waives any entitlement to
participation in, and hence any entitlements to accruals under, each and every
company-pension scheme as operated by TPE (including, without limitation, both
the basic ‘gross’ pension scheme arranging for certain pension accruals over the
salary up to the cap set by Dutch wage tax legislation and the ‘net’ pension
scheme arranging for certain pension accruals over the salary in excess of that
cap), with retro-active effect to the date of commencement of the Term of
Employment. The Executive acknowledges and understands that as a consequence of
not participating in the TPE company-pension schemes, the Executive and/or his
spouse/partner (i.e. partner pension) and/or children (i.e. orphan’s pension)
have no rights/claims under the current and/or future company-pension schemes of
TPE against either TPE and/or the pension provider, which inter alia means that
they will have no claims against TPE and/or the pension provider in case of
(e.g.): reaching any retirement age, the death of Executive before or after
reaching any retirement age, sickness/incapacity for work of the Executive,
divorce etc. At TPE’s request, the Executive will execute each and every
instrument required by TPE, or the pension provider, to (re-) confirm such
waiver of rights. The Executive warrants that his spouse/partner will execute a
written statement confirming his/her consent to the Executive’s above-mentioned
waiver and/or will execute a similar waiver(s) him/herself. In lieu of
participation in any TPE-operated company-pension scheme (and provided that all
of the above waivers and further instruments required by TPE in that respect
will be executed by both the Executive and his spouse/partner), the Executive
will be entitled to a monthly gross allowance as well as a monthly net
allowance, each in the amount of the fictitious employer’s pension contributions
(excluding premiums for any risk based insurances associated with those pension
schemes) that would have been contributed by TPE to the respective
company-operated pension schemes if the Executive had participated in the TPE
company-pension schemes (as those were and will be applicable from time to
time). That net allowance and the (net equivalent of the) gross allowance are
intended for financing a private retirement scheme to be concluded and operated
by the Executive and for financing any risk-based insurances for his own
benefit. Neither of these allowances will be considered to qualify as
salary/income for the purpose of calculating any variable pay or for calculating
the Lump Sum, transitional fee (statutory severance), value of accrued but
untaken holidays, VaBene or any other severance/damages/benefits to which the
Executive may be entitled during or upon termination of the Employment. Parties
acknowledge that Executive has received all such allowances in full in respect
of the period between the date of commencement of the Term of Employment and the
Execution Date and that neither Party has any claims for over- or underpayment
against the other Party in respect of the entitlement to allowances over that
period.

 

4



--------------------------------------------------------------------------------

(iii) Vacation. During the Term of Employment, the Executive shall be entitled
to the same number of vacation days, holidays, sick days and other paid time off
benefits as are generally allowed to other similarly situated executives of TPE
in accordance with TPE’s policy as in effect from time to time.

(e) Relocation.

(i) General. From the Effective Date until 31 July 2022, and if such term is not
approved by the Committee and the Board then 31 May 2020 (the “Relocation
Term”), the Executive will be entitled to (relocation) benefits in accordance
with the terms of TPI’s 2015 Long Term International Assignment Policy (the
“Relocation Policy”), as shall be amended from time to time, and the terms of
the Assignment Letter as executed by the Executive on 22 May 2017 (the
“Assignment Letter”; Annex 2), to the extent relevant (i.e. to the extent
covering similar benefits) and to the extent allowed by the applicable laws, in
substitution of benefits/entitlements which apply pursuant to clause 5(d) of the
subject Employment Contract.

(ii) Changes to Relocation Policy. The Executive acknowledges, agrees and
understands that the Relocation Policy does not form part of this Agreement and
the Company reserves the right to amend, suspend, or terminate the Relocation
Policy at any time without providing the Executive notice, and the right to do
so is expressly reserved. Notwithstanding the foregoing, (i) in the event of any
conflict between the Relocation Policy and/or the Assignment Letter and this
Agreement, the terms of this Agreement shall prevail, and (ii) the housing and
education arrangements set forth in Executive’s Assignment Letter may not be
revised during Relocation Term without receiving Executive’s consent.

6. Ordinary Business Expenses. During the Term of Employment, TPE shall
reimburse the Executive for all reasonable out-of-pocket expenses incurred by
the Executive in connection with the business of the Teva Group and in the
performance of his duties under this Agreement, including expenses for travel,
lodging and similar items, all in accordance with TPE’s expense reimbursement
policy, as the same may be modified from time to time. TPE shall reimburse all
such proper expenses upon the Executive’s presentation to TPE of an itemized
accounting of such expenses with reasonable supporting data.

 

5



--------------------------------------------------------------------------------

7. Termination of Employment.

(a) General. The employment hereunder may be terminated by either party as per
the last day of a calendar month, by giving written notice to the other party.
The Executive shall in that respect observe a notice period of three (3) months
and TPE shall in that respect observe a notice period of six (6) months.

(b) The date on which employment hereunder will formally terminate, shall be
referred to in this Agreement as the “Termination Date”. Upon the termination of
the Executive’s employment hereunder for any reason, except as may otherwise be
requested by the relevant Group Company in writing, the Executive shall resign
from any and all directorships, committee memberships or any other positions the
Executive holds with any member of the Teva Group. For the avoidance of doubt,
if the Executive’s employment with TPE will be terminated and be followed by
employment between the Executive and any other member of the Teva Group, the
Executive will not be entitled to receive any of the severance benefits under
this Agreement and any severance or other termination benefits the Executive may
thereafter become entitled to receive (pursuant to the subsequent employment
with the other member of Teva Group) will be exclusively subject to the terms
and conditions of any plan, program, policy or arrangement then in effect
between the Executive and such other member of the Teva Group.

(c) Death or Disability. The Executive’s employment shall terminate
automatically upon his death (“Death”). In the event the Executive’s employment
is terminated due to his Death or for reasons of his Disability, the Executive
or his estate or his beneficiaries, as the case may be, shall be entitled to
(i) all accrued but unpaid Base Salary through the Termination Date; (ii) any
unpaid or unreimbursed expenses incurred in accordance with TPE policy,
including amounts due under Section 6 hereof to the extent incurred prior to the
Termination Date, to the extent due under the applicable employment terms and/or
mandatory applicable law; (iii) any other amounts required to be paid pursuant
to applicable law, if any; and (iv) accrued and/or vested benefits under any
plan or agreement covering the Executive which shall be governed by the terms of
such plan or agreement (items (i) through (iv) collectively, the “Accrued
Obligations”).

For purposes of this Agreement, “Disability” shall mean sickness/incapacity
within the meaning of article 7:629 Dutch Civil Code, exceeding the period
during which the Executive can benefit from statutory protection against
dismissal because of such incapacity.

Except as set forth in this Section, following the Executive’s termination by
reason of his Death or Disability, the Executive shall have no further rights to
any compensation or any other benefits under this Agreement.

(d) Termination by TPE for Cause. In the event of termination of the Executive’s
employment for Cause, he shall be entitled only to (A) all accrued but unpaid
Base Salary through the Termination Date; and (B) any unpaid or unreimbursed
expenses incurred in accordance with TPE policy, including amounts due under
Section 6 hereof to the extent incurred prior to the Termination Date. Following
a termination of the Executive’s employment for Cause, except as set forth in
this Section 7(d), the Executive shall have no further rights to any
compensation or any other benefits.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” shall mean: termination of the
Executive’s employment hereunder through notice of termination issued by TPE for
an urgent cause (dringende reden) within the meaning of article 7:677/678 Dutch
Civil Code attributable to the Executive or at the initiative of TPE for
“serious culpable conduct or omission” (ernstig verwijtbaar handelen of nalaten)
by the Executive within the meaning of article 7:673 para 7 intro and sub c
Dutch Civil Code or “culpable conduct or omission” (verwijtbaar handelen of
nalaten) by the Executive within the meaning of article 7:669 para 3 intro and
sub e Dutch Civil Code.

(e) Termination by TPE without Cause. In case of termination of the Executive’s
employment hereunder at the initiative of TPE without Cause, the Executive will
–subject to the set-off and conditions described below- be entitled to:

(i) The Accrued Obligations;

(ii) A conditional gross payment (the “Lump Sum”), being the greater of:

(1) the Dutch statutory severance (transitievergoeding) and a supplement
thereto, up to in aggregate (i.e. statutory severance plus supplement) 150% of
the Executive’s Base salary; or

(2) the severance or damages to which the Executive would be entitled under any
TPE Social Plan, if and to the extent the Executive would have any eligibility
under such Social Plan.

The Lump Sum will be set-off against (i.e. decreased by): any further
compensation (vergoeding), including any billijke vergoeding and/or damages, as
may be awarded to Executive in respect of the termination of the employment
hereunder, by a court in a ruling no longer subject to appeal.

Sixty-six percent (66%) of the Lump Sum shall be payable within a reasonable
time following Executive’s execution and delivery of the Release of Claims
pursuant to Section 7(i) and thirty-four percent (34%) of the Lump Sum shall be
payable, in 12 equal monthly installments, with reasonable time following
Executive’s execution and delivery of the Release of Claims pursuant to
Section 7(i).

The entitlement to the payments and benefits described in subsection 7.e.(ii)
(i.e. the Lump Sum after set-off, if applicable) shall, to the extent exceeding
the benefits/payments to which Executive would be entitled in respect of the
termination of the employment pursuant to (Dutch) statute or a court ruling
which is no longer subject to appeal, be subject to Executive fully complying
with the obligations arising from Section 9 hereof. In the event that the
Executive breaches any provision of Section 9 hereof, the entitlement to such
excess payments and benefits under subsection 7.e.(ii) shall immediately cease,
which means that the Company shall have no further obligations to the Executive
with respect thereto, and the Executive shall

 

7



--------------------------------------------------------------------------------

promptly repay to TPE any payments or benefits paid or provided to the Executive
pursuant to subsection 7.e.(ii) , in as far as those payments/benefits exceed
the benefits/payments to which Executive would be entitled in respect of the
termination of the employment pursuant to (Dutch) statute or a court ruling
which is no longer subject to appeal.

Following a termination of the Executive’s employment at the initiative of TPE
without Cause, except as set forth in this Section 7(e), the Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

For purposes of this Agreement, a termination of the Executive’s employment
hereunder at the initiative of TPE “without Cause” shall mean: a termination of
the Executive’s employment hereunder at the initiative of TPE on any ground
other than Death, Disability or “(for) Cause”.

(f) Resignation. In the event of termination of Executive’s employment hereunder
through a termination notice (opzegging) issued by the Executive (resignation)
or through a court rescission (ontbinding) of the Executive’s employment
hereunder upon a petition made by the Executive, the Executive shall be entitled
to the Accrued Obligations and, unless TPE were to release the Executive from
the non-compete restrictions included in Section 9 sub (d) hereof in its sole
discretion, an amount equal to the Annual Base Salary accruing and payable in 12
monthly instalments, subject to the Executive compliance and continuing
compliance with the restrictions pursuant to Section 9 hereof and following the
Executive’s execution and delivery and non-revocation of the Release of Claims
pursuant to Section 7(i).

(g) In the event of the termination of the Executive’s employment, TPE may, in
its sole and absolute discretion, by written notice, waive the services of the
Executive during any applicable notice period or in respect of any part of such
period, all on the condition that TPE will pay the Executive the monthly Base
Salary and all additional compensation and benefits to which the Executive is
entitled in respect of the applicable notice period (including but not limited
to relocation benefits, the extent applicable) without regard to any such TPE
waiver, albeit not including compensation pursuant to Section 5(b) and 5 (c)
hereof).

(h) Change of Control. In the event that the Executive’s employment is
terminated at the initiative of TPE, during the one year period following a
merger of TPI with another (non-Teva Group) entity, pursuant to which merger TPI
is not the surviving entity, and such termination is both “without Cause” and a
result of such merger, then, in addition to any payments or other benefits to
which the Executive is entitled pursuant to this Section 7, the Executive shall
also be entitled to receive a lump sum cash payment in an amount equal to USD
1,500,000 gross, payable on the next regular payroll date immediately following
the sixtieth (60th) day after the Termination Date.

 

8



--------------------------------------------------------------------------------

(i) Final Discharge. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to this Section 7
other than the Accrued Obligations (collectively, the “Severance Benefits”)
shall be conditioned upon and be payable within a reasonable time after the
Executive’s execution, delivery to TPE, and non-revocation of a statement of
full and final discharge of any claims Executive has or may have pursuant to the
employment hereunder and/or the termination of such employment (the “Release of
Claims”) within sixty (60) days following the Termination Date. If the Executive
fails to execute the Release of Claims within sixty (60) days following the
Termination Date, the Executive shall not be entitled to any of the Severance
Benefits. For the avoidance of doubt, in the event of a termination by reason of
the Executive’s Death or Disability, the Executive’s obligations herein to
execute the Release of Claims may be satisfied on his behalf by his estate or a
person having legal power of attorney over his affairs.

(j) Compliance with Covenants. The Executive’s entitlement to the Severance
Benefits, to the extent those Severance Benefits exceed the statutory minimum to
which the Executive may be entitled under Dutch law, will be subject to the
Executive’s full compliance with any and all of the restrictions included in or
referred to in Section 9 hereof, without prejudice to any other remedies
available to the Company hereunder and/or pursuant to applicable law, and the
Executive shall promptly repay to TPE any Severance Benefits (to the extent
exceeding Executive’s statutory minimum entitlements) paid or provided to the
Executive pursuant to this Section 7 prior to the date of any breach of any of
the restrictions included in or referred to in Section 9 hereof and the
Executive’s entitlement to any as yet unpaid Severance Benefits (including
without limitation the Executive’s entitlement to the Restriction Compensation)
will cease as from the date of such breach.

(k) Return of Property. Upon termination of the Executive’s employment, the
Executive shall promptly return to TPE any cell phone, laptop or other hand-held
device provided by any Group Company to the Executive, and any confidential or
proprietary information of any Group Company that remains in the Executive’s
possession; provided, however, that nothing in this Agreement or elsewhere shall
prevent the Executive from retaining and utilizing documents relating to his
personal benefits, entitlements and obligations; documents relating to his
personal tax obligations; his desk calendar, personal contact list, and the
like; and such other records and documents as may reasonably be approved by the
TPE Board or the President and Chief Executive Officer of TPI.

8. Representations. The Executive hereby represents that (a) he is legally
entitled to enter into this Agreement and to perform the services contemplated
herein and is not bound under any employment, consulting or other agreement to
render services to any third party, (b) he has the full right, power and
authority, subject to no rights of third parties, to grant to the relevant Group
Companies the rights contemplated by Section 9(b) hereof, and (c) he does not
now have, nor within the last three (3) years has he had, any ownership interest
in any business enterprise (other than interests in publicly traded corporations
where his ownership does not exceed one percent (1%) or more of the equity
capital) which is a customer of the Teva Group, or from which the Teva Group
purchases any goods or services or to whom any Group Companies owes any
financial obligations or is required or directed to make any payments.

 

9



--------------------------------------------------------------------------------

9. Executive’s Covenants.

(a) Disclosure of Information. The Executive recognizes and acknowledges that
the trade secrets, know-how and proprietary information and processes of Teva
Group, as they may exist from time to time, are valuable, special and unique
assets of the business of the Teva Group, access to and knowledge of which are
essential to the performance of the Executive’s duties hereunder. The Executive
will not, during or at any time following the Term of Employment, in whole or in
part, disclose such secrets, know-how or processes to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
nor shall the Executive make use of any such secrets, know-how or processes for
his own purposes or for the benefit of any person, firm, corporation or other
entity (except for a member of the Teva Group) under any circumstances during or
after the Term of Employment; provided, that, after the termination of his
employment, these restrictions shall not apply to such secrets, know-how and
processes which are then in the public domain (provided that the Executive was
not responsible, directly or indirectly, for such secrets, know-how or processes
entering the public domain without TPE’s consent). In addition, nothing
contained in this Agreement shall be construed to prohibit the Executive from
reporting possible violations of federal or state law or regulation to any
governmental agency or regulatory body or making other disclosures that are
protected under any whistleblower provisions of federal or state law or
regulation, or from filing a charge with or participating in any investigation
or proceeding conducted by any governmental agency or regulatory body.

(b) Inventions. The Executive hereby sells, transfers and assigns to TPE, or to
any person or entity designated by TPE, without any rights whatsoever to
additional compensation all of the entire right, title and interest of the
Executive in, and to, all inventions, ideas, disclosures and improvements,
whether patented or unpatented, and copyrightable material, made or conceived by
the Executive, solely or jointly, during the Term of Employment, which relate to
methods, apparatus, designs, products, processes or devices, sold, leased, used
or under consideration or development by any Group Company, or which otherwise
relate to or pertain to the business, functions or operations of any Group
Company or which arise from the efforts of the Executive during the course of
his employment for any Group Company. The Executive shall communicate promptly
and disclose to TPE, in such form as TPE requests, all information, details and
data pertaining to the aforementioned inventions, ideas, disclosures and
improvements. The Executive shall execute and deliver to TPE such formal
transfers and assignments and such other papers and documents as may be
necessary or required of the Executive to permit TPE or any person or entity
designated by TPE, to file and prosecute the patent applications and, as to
copyrightable material, to obtain copyright thereof. Any invention relating to
the business of any Group Company made by the Executive within one year
following the termination of the Term of Employment shall be deemed to fall
within the provisions of this paragraph unless proved to have been first
conceived and made following such termination. The Executive’s remuneration
under this Employment Contract shall be considered to include ample and
sufficient remuneration in respect of the Executive’s involvement in the
conception or making of any and all of the inventions, ideas, disclosures and
improvements referred to in this clause and the Executive shall hence not be
entitled to any additional remuneration in respect of his involvement in their
conception or making.

 

10



--------------------------------------------------------------------------------

(c) Covenant Not to Interfere. During the Term of Employment and for a period of
twelve (12) months following the Termination Date, the Executive shall not,
directly or indirectly, (i) solicit or induce, or in any manner attempt to
solicit or induce, any person employed by, or engaged as agent of, any Group
Company to terminate such person’s contract of employment or agency, as the case
may be, with such Group Company or (ii) divert, or attempt to divert, any
person, concern or entity from doing business with any member of Teva Group, or
attempt to induce any such person, concern or entity to cease being a customer
or supplier of any Group Company.

(d) Covenant Not to Compete. By signing this Agreement, the Executive hereby
acknowledges and agrees that, in his Role, the Executive will have a great deal
of exposure and access to a broad variety of commercially valuable proprietary
information of the Teva Group, including, by way of illustration, confidential
information regarding the Teva Group’s current and future products and
strategies, costs and other financial information, R&D and marketing plans and
strategies, etc. As a result of the Executive’s knowledge of the above
information and in consideration for the benefits offered by TPE under this
Agreement, the Executive affirms and recognizes his continuing obligations with
respect to the use and disclosure of confidential and proprietary information of
the Teva Group pursuant to the Teva Group’s policies and the terms and
conditions of this Agreement, and hereby agrees that, during the Term of
Employment and for a period of twelve (12) months following the Termination Date
, the Executive shall not, directly or indirectly (whether as an officer,
director, owner, employee, partner, consultant or other direct or indirect
service provider) work for or perform any services for any company or group of
companies, which is focused on the development, manufacture of, sale of or
trading in (i) generic products or (ii) specialty pharmaceutical products that
are competitive with a fundamental product developed, manufactured, sold or
otherwise traded in by Teva Group as of the date of such termination of
employment, where the determination of whether a certain product constitutes a
fundamental product developed, manufactured, sold or otherwise traded in by the
Teva Group shall be reasonably determined on an ad-hoc basis at the relevant
time by the President and Chief Executive Officer of TPI. These restrictions
shall apply world-wide, i.e. regardless of where the work or services would be
performed by the Executive and regardless of where the relevant (division,
subsidiary or product group of the) company or group of companies would be
located or would be doing business.

(e) Non-Disparagement. During the Term of Employment and at all times
thereafter, the Executive agrees not to (i) make any disparaging or defamatory
comments regarding any member of the Teva Group or any of its current or former
directors, officers, employees or products or (ii) make any negative or
disparaging comments concerning any aspect of the Executive’s relationship with
any member of the Teva Group or any conduct or events relating to any
termination of the Executive’s employment with TPE.

 

11



--------------------------------------------------------------------------------

(f) Cooperation. During the Term of Employment and at all times thereafter, the
Executive agrees to cooperate with the Company and its attorneys in connection
with any matter related to the period he was employed by TPE and/or his services
to other members of the Teva Group, including but not limited to any threatened,
pending, and/or subsequent litigation, government investigation, or other formal
inquiry against ant member of the Teva Group, and shall make himself available
upon notice to prepare for and appear at deposition, hearing, arbitration,
mediation, or trial in connection with any such matters. Such cooperation will
include willingness to be interviewed by representatives of any Group Company
and to participate in legal proceedings by deposition or testimony.

(g) Blue Pencil. It is the desire and intent of the parties that the provisions
of this Section 9 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision or clause of this Section 9 shall be
adjudicated to be invalid or unenforceable or overly broad in scope, time or
geographic region, then such provision or clause shall be deemed amended to
delete therefrom the portion thus adjudicated to be invalid or unenforceable or
to reduce or narrow down the portion thus adjudicated to be too broad in scope,
time or geographic region, such deletion, reduction or narrowing down to apply
only with respect to the operation of this Section 9 in the particular
jurisdiction in which such adjudication is made.

(h) Injunctive Relief. If there is a breach or threatened breach of the
provisions or clauses of this Section 9, TPE shall be entitled to an injunction
restraining the Executive from such breach. Nothing herein shall be construed as
prohibiting TPE from pursuing any other remedies for such breach or threatened
breach.

10. Insurance. TPE may, at its election and for its benefit, insure the
Executive against death, and the Executive shall submit to such physical
examination and supply such information as may be reasonably required in
connection therewith.

11. Clawback. All payments made pursuant to this Agreement are subject to the
“clawback” provisions in the Compensation Policy.

12. Required Stock Ownership. The Executive acknowledges and agrees to adhere to
the TPI’s stock ownership guidelines applicable to senior executives of TPI
and/or TPE, as may be amended from time to time in TPI’s sole discretion.

13. No-Hedging Policy. The Executive acknowledges and agrees to adhere to the
TPI’s No-Hedging Policy applicable to senior executives of TPI and/or TPE, as
may be amended from time to time in TPI’s sole discretion.

14. No-Pledging Policy. The Executive acknowledges and agrees to adhere to the
TPI’s No-Pledging Policy applicable to senior executives of TPI and/or TPI, as
may be amended from time to time in TPI’s sole discretion.

 

12



--------------------------------------------------------------------------------

15. Notices. Any notice required or permitted to be given under this Agreement
shall be deemed sufficient if in writing and if demonstrably received by the
Executive and TPE or TPI respectively.

16. Waiver of Breach. A waiver by the Company or the Executive of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.

17. Governing Law; Severability. This Agreement shall be governed by and
construed and enforced in accordance with the laws of The Netherlands without
giving effect to the choice of law or conflict of laws provisions thereof.
Whenever possible, each provision or portion of any provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
determine that any provision or portion of any provision of this Agreement, is
not reasonable or valid, either in period of time, geographical area, or
otherwise, the parties agree that such provision should be interpreted and
enforced to the maximum extent which such court deems reasonable or valid.

18. Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment, payroll
taxes and social insurance charges/taxes, as shall be required by applicable
law.

19. Assignment. This Agreement may be assigned, without the consent of the
Executive, by TPE to any member of the Teva Group or to any person, firm,
partnership, corporation or other entity that has purchased all or substantially
all the assets of TPE and/or TPI; provided, that such assignee assumes any and
all of the obligations of TPE hereunder. TPE or, if applicable, TPI shall cause
any person, firm, partnership, corporation or other entity acquiring all or
substantially all of the assets of TPE respectively TPI to execute a written
instrument agreeing to assume any and all of the obligations of TPE hereunder as
a condition to acquiring such assets.

20. Compensation Policy. This Agreement shall be subject to the Compensation
Policy and nothing herein shall derogate in any way from the Company’s rights
thereunder.

21. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties and supersedes any and all agreements, letters of intent or
understandings between the Executive and (a) TPE, (b) TPI, (c) any other Group
Company or (d) any of TPI’s principal shareholders, except for applicable
provisions of the Assignment Letter, the 14 December 2017 Letter, cash retention
awards dated January 20, 2017 and September 18, 2017, equity compensation plans,
policies, and other separate agreements, plans and programs explicitly referred
to herein; provided, that this Agreement shall not alter the Executive’s
obligations to any

 

13



--------------------------------------------------------------------------------

member of the Teva Group under any confidentiality, invention assignment, or
similar agreement or arrangement to which the Executive is a party with any
member of the Teva Group, which obligations shall remain in force and effect.
Notwithstanding the foregoing, in the event of any inconsistency between the
provisions of this Agreement and the (provisions of the) Compensation Policy,
the terms of the Compensation Policy shall prevail/control. TPE is entitled to
unilaterally amend the employment conditions (arbeidsvoorwaarden) under this
Employment Contract whether included in this instrument, or any TPE or TPI
policies, whether referred to in this instrument or not, with due observance of
the provisions of article 7:613 and/or 7:611 Dutch Civil Code.

22. Headings. The headings of the sections and subsections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement. Signatures delivered by facsimile or by
e-mail as a portable document format (.pdf) file or image file attachment shall
be effective for all purposes.

24. Survival. The provisions of this Agreement that are intended to survive the
termination of this Agreement shall survive such termination in accordance with
their terms.

25. Indemnification. The Indemnification and Release Agreement between TPI and
the Executive, dated November 27, 2017, shall continue to apply in full force
and effect in accordance with its terms, and is incorporated by reference to
this Agreement.

26. No Collective Bargaining Agreement. TPE is not bound by any collective
bargaining agreement and no collective bargaining agreement applies to the
Executive’s employment hereunder.

*            *              *

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
specified in the first paragraph of this Agreement.

 

14



--------------------------------------------------------------------------------

TPE. By:  

/s/ Niels Walch

  Name: Niels Walch   Title: SVP, HR Europe By:  

/s/ David Vrhovec

  Name: David Vrhovec   Title: CFO Europe EXECUTIVE

/s/ Gianfranco Nazzi

Gianfranco Nazzi EVP, International Markets Tel Aviv, 1/4/2019

 

15



--------------------------------------------------------------------------------

 

LOGO [g884857g0209234701083.jpg]

Private & Confidential

March 15, 2017

To: Gianfranco Nazzi

Dear Gianfranco,

Reference: Your Home Based Long Term International Assignment

Congratulations on your assignment. Global Mobility is an important part of
Teva’s growth, globalization, and talent initiatives. We believe that
international assignments help Teva achieve worldwide business targets while
simultaneously developing employee’s capabilities and international business
experience. We hope that you will benefit both personally and professionally
from your experience. This letter summarizes the general terms and conditions of
your assignment with Teva.

ASSIGNMENT SUMMARY

 

Home Country:   The Netherlands Host Country:   Israel Employer (Legal Entity):
  Teva Pharmaceuticals Europe BV

Host Site Entity:

Annual Base Salary:

 

Teva Pharmaceutical Industries Ltd

442,000.00 EUR

Bonus Guideline:   60%

Position Title:

Grade:

 

President & CEO Growth Markets

21

Citizenship/Permanent Resident Status:   Italy Manager While on Assignment:  
Dipankar Bhattacharjee Estimated Assignment Start Date*:   June 01st , 2017
Scheduled Assignment End Date:   May 31st , 2020

Assignment Policy:

Home or Host based Assignment:

International Assignment Policy Date:

 

2015 Long Term International Assignment

Home Based Assignment

April 2015

Family Size at Host (including Employee):

  5

 

*

Your actual effective date of assignment will be determined following receipt of
your authorization to work and reside in the Host country.

This letter does not create a contract of employment, but simply seeks to
confirm the conditions which pertain to your temporary international assignment.
Should the nature of your position change or if this assignment extends beyond
its initial duration} the terms may be subject to change at that time. Teva
reserves the right to modify the global assignment policies and procedures at
any time in whole or in part, with or without notice.

 

1



--------------------------------------------------------------------------------

COMPENSATION

As a Home Based assignee, it is the intention of the Teva International
Assignment policy to provide you with a compensation package derived from what
you would receive as an employee based in your home country. You will continue
on the Annual Increment Policy of the home country based on your performance. It
is Teva’s intention to pay your compensation via your Home Company’s payroll
into your home country bank account in the home country currency. When required
per local host regulations however, you may be paid a portion or all of your
compensation in the host country. When your assignment ends, all assignment
benefits and allowances will cease. During your assignment if applicable and
according to your Home country manager’s sole discretion, your base salary will
be reviewed and adjusted according to your home country policies.

ANNUAL INCENTIVE COMPENSATION

Any incentive compensation eligibility (e.g., cash bonus, stock option,
restricted stock units, etc.) is in accordance with Teva’s incentive
compensation plans and programs as they may be amended from time to time.
Incentive compensation paid in the form of cash, if any, will be paid from your
home country payroll.

BONUS

Over the current performance year 2017 respectively and thereafter you will have
the opportunity to earn an on-target bonus of 60% as stated above, payable in
March/April of the following calendar year. Superior performance may be rewarded
above that on-target level, subject to management discretion. Any bonus earned
will be paid from your home country payroll.

BENEFITS

You and your dependents will participate in the International Benefits Plan for
medical, dental, long-term disability, group life and accidental death &
Dismemberment insurance coverage. Currently medical and dental coverage in
Israel is provided through David Shield International Medical Insurance an
insurance provider that specializes in international benefits. Medical coverage
is provided in two ways:

 

  i.

By using the network of the “health fund” used by David Shield and under this
system there is a direct billing arrangement between the doctor and the
insurance company

 

  ii.

Through a fee-for-service medical plan in which you select whichever doctor or
hospital you want to use. You pay for services up-front, and then submit claims
to David Shield for reimbursement of the covered medical expenses – currently at
80%. Dental coverage is provided through David Shield via dental clinics
associated with them. This is a comprehensive dental plan which pays 100% for
certain treatments and the insured pays a subsidized contribution to more
advanced treatments.

VISA/IMMIGRATION

It is important that you have the required documentations to legally work and
reside in the host country; our professional immigration partner will be
authorized to assist you. Relocation to your new host location must not take
place until your work authorization is received. The terms of this Letter of
Assignment shall not come into, or remain in force, unless and until you are
granted any necessary visas or work permits allowing you to live and work in the
host. Necessary costs incurred to obtain your authorization to work and your
spouse’s and dependents authorization to reside in the host country will be
managed by Teva’s global relocation provider.

 

2



--------------------------------------------------------------------------------

Teva supports only required documentation for the intended assignment duration
and will not provide financial assistance towards the acquisition of permanent
resident status or documentation.

PRE-ASSIGNMENT TRIP

If necessary, to help you become familiar with the assignment location, house
hunting trip of up to 5 days will be authorized for you and your spouse and 3
children. During this time, you will receive a per diem in accordance with the
Teva Business Travel policy to cover reasonable costs of meals and incidentals.
Ground transportation, lodging and air travel (booked at least 14 days in
advance via the most direct route) will be provided in accordance with The Teva
Travel policy. Reimbursement must be claimed via your usual home country travel
expense process.

SHIPMENT OF HOUSEHOLD GOODS

Teva provides assistance with the shipment of personal effects, as well as the
cost of packing, loading, inland transportation, and customs or import duties up
to established limits.

For immediate needs, excess baggage is reimbursed. Household goods may be
shipped via sea or overland container.

Excess Baggage Limits (Unaccompanied and Accompanied)

Three (3) excess bags for each relocating family member.

Surface Shipment Limits (Accompanied only)

40 ft. (68 m³) container for assignees with a total family size of 4 or greater.

Insurance

Teva insures against damage to or losses from the goods shipment, exclusive of
those items not approved for shipment up to limits established by the shipping
provider.

Storage (Unaccompanied and Accompanied)

Teva provides temporary storage support in cases where your household goods
shipment arrives in the receiving location before permanent housing is available
(e.g. during the temporary living period). Any other storage needs in your home
country or in your host country is your responsibility.

Pets (Unaccompanied and Accompanied)

Teva does not cover pet shipment costs.

All approved costs will be paid directly by Teva’s global relocation provider.

Please note that Teva does not cover costs for the shipment of items restricted
by the government or other regulations, or any items that are excessively large,
high value, or perishable, or that require special care. The following is a
representative list (this list does not include all prohibited items): alcohol,
appliances, automobiles, boats, building materials/shop equipment,
firearms/ammunition, furs/jewelry/fine art/antiques, hot tubs, lawnmowers,
motorcycles, pianos, plants, and RVs/campers.

 

3



--------------------------------------------------------------------------------

HOME COUNTRY HOUSING – LEASE CANCELLATION

Teva reimbursement up to two (2) months’ rent incurred as a penalty due to lease
cancellation. Reimbursement DOES NOT include loss of security deposit due to
neglect, damage, or loss of a pet/smoking deposit. In order to claim
reimbursement proper documentation must be provided to Teva’s designated
dedicated relocation provider

TRAVEL TO THE HOST LOCATION

On your relocation trip to your new Host Country, Teva will pay the cost of
travel for you (and your spouse/dependents) including airfare, ground
transportation, and in-transit living expenses. Travel class is based on Teva’s
Business Travel policy, booked at least 30 days in advance via the most direct
route. This cost should be booked via Teva’s travel provider and expenses
claimed via Teva’s dedicated relocation provider.

DESTINATION SERVICES

A provider designated by Teva will assist with house hunting and the
coordination of a variety of settling-in services, e.g. local registrations,
banking, and utility connections.

TEMPORARY LIVING

You will be provided Temporary Living for up to 30 days after vacating your
residence in your Home Country and prior to establishing residence in your new
Host Country. Your per diem will be 75 EUR net per person per day. (Children
under the age of 14 will receive 50% of this amount). If needed, you will also
receive car rental for this period. The per diem will be paid to you by Teva’s
dedicated relocation provider and car rental (if applicable) will arranged by
Teva’s relocation provided and paid directly on your behalf.

RELOCATION ALLOWANCE

To cover any individual costs not specifically covered in the assignment policy,
you will receive a Miscellaneous Relocation allowance equivalent to 4,691 EUR.
This payment will be processed by the dedicated relocation provider in advance
of your departure from the Home Country or upon arrival in the Host country
whichever you prefer. You will receive the full amount listed above and Teva is
responsible for any applicable taxes.

SPOUSAL ASSISTANCE ALLOWANCE

Teva does not compensate for the loss of spousal/partner income as a result of
the assignment but rather recognizes that the financial impact exists. To ease
the transition, Teva reimburses for job placement and related services if your
spouse accompanies you full time on assignment. Maximum reimbursement is
equivalent to 1,876.00 EUR. Reimbursement must be claimed within 12 months of
the effective date of your assignment and Teva is responsible for any applicable
taxes. Reimbursement will be processed by Teva’s dedicated relocation provider.

LIFESTYLE ALLOWANCE

To recognize the fact that you (and your spouse/family) have different needs
that may not be covered elsewhere in the policy, you will receive a one-time
allowance equivalent to 2,815.00 EUR net payable upon your first anniversary of
this assignment. This payment will be processed by Teva’s dedicated relocation
provider and Teva is responsible for any applicable taxes.

 

4



--------------------------------------------------------------------------------

COST LIVING ALLOWANCE

A cost of living allowance may be provided in those circumstances where the cost
of a representative market basket of goods and services (excluding housing,
taxes, education and auto purchase) in the host country location exceeds the
cost of the same or similar basket of goods and services in the home country
location. COLA is analyzed by an independent statistical data provider and
considers both the price of the market basket as well as the effect of currency
fluctuations on purchasing power. If a COLA is applicable, it will be paid to
you each pay period. The amount will be reviewed periodically, but at least
semi-annually and adjusted, up or down, at the discretion of the Company. You
will be advised of any changes prior to its implementation. Based on your salary
level, family size and current statistical data, you are eligible for a monthly
COLA payment of:

 

Current monthly Goods & Services Allowance    2,551.17 EUR per month NET

This payment is payable by Teva’s payroll and Teva will cover any related taxes.

LANGUAGE LESSONS

Your ability to speak and understand the host language will increase business
effectiveness and expedite social integration in the host location. If needed,
you and your spouse will each be provided up to 100 hours of language
instruction which will be coordinated by Global Mobility. When considering
schools for your children, please consider any host language needs as the cost
for language lessons for your school aged children are your responsibility.
Teva’s dedicated relocation provider will arrange language lessons on your
behalf and all related costs will be covered by Teva through the relocation
provider.

INTERCULTURAL ORIENTATION

To help you acclimate to the host country’s culture and environment both from a
business and a social perspective, Teva provides a one-day mandatory
Intercultural Orientation for you and your spouse. All arrangements for this
training will be coordinated by Teva’s dedicated Relocation Provider and Teva
will pay all related expenses directly.

Following your training and during your assignment, you will have the ability to
utilize Teva’s internal Cross-Cultural training located on the Teva’s intranet.
You may access the site through this link:
http://tevanet.teva.corp/global/EN/Campiagns/Pages/Introducing-GlobeSmart.aspx.

HOUSING ALLOWANCE

Teva will pay for suitable accommodation costs in your host country for the
duration of your assignment, with a monthly housing allowance of 32,000 ILS,
net. The housing allowance will be provided in services only and not cash. A
provider designated by Teva will assist you with the arrangements to ensure that
your lease agreement includes a lease break clause and that you do not sign a
document that binds you to unnecessary liability. If you select housing above
your maximum rental budget, the overage is your responsibility. Teva will also
pay for security and lease deposits required by the lease agreement. At the end
of your assignment, these funds are to be refunded to you by the landlord.
Whether or not your deposits are refunded, you are responsible for returning the
funds to Teva. It is highly recommended that you insure your personal household
items. The cost for Renter’s insurance is your responsibility. Your housing will
be paid directly by Teva’s designated provider to your landlord or to you for
payment to your landlord.

 

5



--------------------------------------------------------------------------------

Please note that if you purchase your primary residence in the host country,
your housing allowance will immediately cease.

HOST AUTOMOBILE BENEFIT

Any entitlement is strictly based on the host company car policy. All
arrangements will be coordinated by your Host country HR representative.

EDUCATION ALLOWANCE

Teva will cover the cost and related taxes of local or international schooling
for accompanying dependent children meeting compulsory school age. Teva will
cover costs which are reasonable, as determined by the provider designated by
Teva. Teva will cover the following expenses, which are paid directly to the
school: tuition, enrollment fees and mandatory administration fees. Any other
education related fees will not be covered. Nursery School and Daycare are not
covered. Payment of school fees will be made directly to the school by Teva’s
dedicated relocation provider or to you for payment to the school, whichever is
more cost effective for Teva.

HOME LEAVE BENEFIT

You will be provided one home leave every 12 months on assignment between your
home country and your host country for you and your spouse/partner/dependents
who live with you full time in the host country. Teva covers round trip airfare,
based on economy fare booked at least 30 days in advance and via the most direct
route. Any ground transportation and/or lodging costs are your responsibility.
You must use your vacation time for your home leave visits and the time away
must be approved by your manager. Reimbursement will be claimed via Teva’s
dedicated relocation provider.

HOURS OF WORK, HOLIDAY, & VACATION

While on assignment you will follow the nationally recognized paid holiday
schedule of the host location and your vacation benefit continues in accordance
with your home guidelines except where host country labor laws require
otherwise. Your vacation time must be approved by your direct manager.

EMERGENCY ASSISTANCE/EVACUATION

In instances of political or civil emergency affecting an employee on an
international assignment, it is the primary objective of Teva to ensure the
safety and welfare of the employee and accompanying dependents. Please notify
your Host Country Human Resources department and Global Mobility of all actual
or potentially serious emergencies so that appropriate steps may be taken.

PENSION & SOCIAL SECURITY

To the extent possible, you remain on the home country pension/retirement plan
and contribution schedule and your home social security scheme through regular
payroll deductions. In cases where the home country pension/retirement plan
cannot be maintained through the usual or voluntary contributions while on
assignment, you may be able to participate in the host country scheme or Teva
will arrange for you to participate in an alternative scheme. In some host
locations, contributions to social tax schemes are mandatory and when that is
the case, Teva will meet any mandatory host country employer and employee
contributions on your behalf.

 

6



--------------------------------------------------------------------------------

TAX POLICY

You will be under the Teva tax equalization policy during your assignment. The
intent of this policy is that your ultimate tax liability will be similar to
that which you have paid in the Home Country on your regular compensation had
you not received assignment-related compensation or special tax considerations.
Under this policy:

 

  •  

you will be responsible for a hypothetical tax liability on both income and
social taxes, which will be calculated and deducted from each paycheck,

 

  •  

Teva will be responsible for an excess tax liability in the host country, and

 

  •  

it is your responsibility to pay income taxes in the home country (although
covered by Teva)

The extent of this tax coverage by Teva is limited to your Teva compensation
including salary, bonus, benefits and earnings related to equity that is vested
while you are on assignment, but does not include earnings that you receive
outside of your employment with Teva. The intent of the policy is that your
ultimate tax liability will be similar to the amount you would have paid in the
home country on your regular compensation had you not received
assignment-related compensation or special tax considerations. Each year, a
final tax equalization calculation will be prepared to settle your assignment
tax obligations.

TAX PREPARATION AND SERVICES

It is a condition of employment that you comply with all personal tax
responsibilities for each taxing authority in which a responsibility exists. The
responsibility includes the proper filing of all tax returns. You are also
responsible for notifying Teva of the tax payments due. The Company has retained
the services of a Tax Consultant to prepare your home country and host country
tax returns as required during the assignment period. Although you are fully
responsible for the payment of all applicable income taxes and tax duties while
on assignment, the Company will directly pay the consultant tax preparation and
consulting fees on your behalf. Contact information of the Tax Consultant will
be provided to you prior to the commencement of your assignment so that you may
discuss your particular tax preparation needs in detail. Tax preparation
assistance is limited to your filing and only extends to a spouse/partner when
filing jointly. The Company will directly pay the consultant tax preparation and
consulting fees on your behalf. Costs associated with personal financial
planning will be your responsibility.

CHANGE IN TEVA’S INTERNATIONAL ASSIGNMENT POLICY DURING ASSIGNMENT

This Letter of Assignment has been prepared by referencing Teva’s International
Assignment Policy (the policy). The policy does not form part of the Letter of
Assignment and Teva reserves the right to vary the policy and associated
benefits from time to time. You will be notified of any such variations or
amendments to the policy and the impact on your arrangements. Where the
provisions of the policy differ from those in this Letter of Assignment, the
terms set out in this letter shall prevail.

EARLY TERMINATION OF INTERNATIONAL ASSIGNMENT

In the event Teva, in its sole discretion, ends your international assignment
before its scheduled end date, Teva will provide return trip airfare for you and
your dependents back to the point of origin, and will ship household goods back
to the point of origin or to some other mutually agreed upon location. Unless
otherwise agreed to by regional management and Human Resources, the return must
be completed within 60 days after the effective date of the termination of the
international assignment. By failing to relocate within 60 days, you forfeit
Teva’s offer to pay for repatriation transportation costs.

INVOLUNTARY TERMINATION OF EMPLOYMENT

In the case of an involuntary termination of employment with Teva, Teva will
provide return trip airfare for you and your dependents back to the point of
origin, and will ship household goods back to the point of origin or to some
other mutually agreed upon location. Unless otherwise agreed to by regional
management and Human Resources, the return must be completed within 60 days
after the effective date of the termination of employment. By failing to
relocate within 60 days, you forfeit Teva’s offer to pay for repatriation
transportation costs.

 

7



--------------------------------------------------------------------------------

VOLUNTARY TERMINATION OF EMPLOYMENT

Should you resign from employment with Teva or should your Teva employment be
terminated with cause during your assignment, Teva reserves the right to cease
all assignment payments, including payment of relocation costs, from the date of
resignation or the date of misconduct, whichever is applicable. In a voluntary
termination case, your signed payback agreement is enforced.

PAYBACK AGREEMENT

As a condition of your assignment, should you voluntarily terminate your
assignment within 12 months of your effective assignment date, you are required
to repay Teva a prorated sum towards relocation costs including:

 

  •  

Household goods shipment

 

  •  

Storage costs

 

  •  

Temporary lodging (excluding associated per diem)

 

  •  

Relocation allowance

REPATRIATION BENEFITS

At the end of your assignment Teva provides:

 

  •  

Household goods move support with the same limitations as when you relocated to
the Host Country

 

  •  

Flights back to the Home Country for you and your spouse/partner or dependents,
and

 

  •  

Thirty days temporary accommodations in accordance with the Teva global travel
policy.

 

  •  

Departure services: accommodation lease and utilities cancellation, visa
cancellation, deregistration with local authorities, and the closing of bank
account.

Teva’s dedicated relocation provider will assist and all fees will be paid
directly.

LOCALIZATION

If at any time during or at the end of your assignment, the Business decides
that you are needed in the host country for an indefinitely, your assignment
will not be extended. Instead, with your agreement, you will be localized in
accordance with Teva global mobility policy in force at the time of
localization. This means that your employment with your Home country will end
and you will become an employee of the Host country on Host country terms and
your assignment related allowances will stop. As part of your localization, Teva
will work to transition you and your spouse/family to an immigration status that
would allow you to remain in the Host country.

EMPLOYMENT TERMINATION

In case of employment termination, the notice period should be according to your
local employment agreement with Teva Pharmaceuticals Europe BV as follows: The
employment agreement may be terminated by either party as per last of a calendar
month, by giving notice to the other party. Employee shall in that respect
observe a notice period of 3 months and Teva Europe shall in that respect
observe a notice period of 6 months. During this period, Employee is prohibited
to directly or indirectly engage in any activities for any other company
competing in any way with Teva Europe or an affiliated company of the
Teva-group, also in case Teva Europe decides to put him on garden leave.

 

8



--------------------------------------------------------------------------------

If a suitable work position is not available upon the expiration of the
assignment period or in case this assignment is terminated for reasons other
than termination with cause, the above will also apply and severance will be
according to the terms of the Home Company.

We are very happy to offer you this opportunity for a Long Term International
Assignment and feel your skills and accomplishments are an excellent match for
the challenges ahead.

 

Sincerely,

Moshe Netzer

SVP Human Resources – Growth Markets Reg

/s/ Moshe Netzer

I acknowledge that I had an assignment briefing with a Global Mobility
representative, and I had the opportunity to ask questions regarding the policy.
I further understand my signature above indicates my acceptance of these terms
and conditions.

 

/s/ Gianfranco Nazzi

     

22.05.2017

Gianfranco Nazzi       Date

 

Cc: HRBP - Daniel Lawlor Host Manager - Dipankar Bhattacharjee Home HR – Moshe
Netzer Host HR – Raffi Hirsh

 

9